Citation Nr: 0413616	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to burial benefits.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1994.  The veteran died in July 2002.  The appellant 
is the mother of the veteran.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate her claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that she should provide any evidence in her possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the appellant to be provided such information.

In this case the appellant is seeking reimbursement of the 
veteran's burial costs.  The appellant maintains that the 
veteran's death is directly related to his service.  She has 
pointed out that the veteran was discharged from service due 
to psychiatric disability, and that the veteran had been 
receiving disability retirement pay due to this disability.  
The appellant's contentions are considered to be a claim for 
service connection for the cause of the veteran's death.  The 
appellant's claim for burial benefits is inextricably 
intertwined with the claim for service connection for the 
cause of the veteran's death.  Accordingly, the RO must 
adjudicate the claim for service connection for the cause of 
the veteran's death prior to readjudicating the claim for 
entitlement to burial benefits.

The Board notes that the veteran's service medical records 
refer to an in-service suicide attempt, and that the 
veteran's death was due to suicide.  The RO should consider 
whether the veteran's medical records should be examined by a 
VA psychiatrist, with request for a medical opinion, prior to 
adjudicating the cause of death issue.

If the RO denies the claim for entitlement to service 
connection for the cause of the veteran's death, the RO 
should remind the appellant that she must submit a new notice 
of disagreement and a new substantive appeal in order to 
appeal the cause of death claim to the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the appellant of 
the information and evidence necessary to 
substantiate a claim for service 
connection for the cause of the veteran's 
death, as well as a claim for burial 
benefits.  This should also include 
informing the appellant of which evidence 
will be retrieved by VA; which evidence, 
if any, she is expected to obtain and 
submit; and that she should provide any 
evidence in her possession that pertains 
to the claims.

2.  If a claim for service connection for 
the cause of the veteran's death is not 
otherwise granted, the RO should have a 
VA psychiatrist review the veteran's 
claims file.  The physician should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's death was related to his 
military service.

3.  When the above action has been 
accomplished, the RO must adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, and readjudicate the issue of 
entitlement to burial benefits.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The appellant 
should be reminded that a new notice of 
disagreement and a new substantive appeal 
must be submitted in order to appeal a 
claim of entitlement to service 
connection for the cause of the veteran's 
death to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



